Citation Nr: 0720658	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  05-41 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated at 40 percent.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 

INTRODUCTION

The veteran served on active duty from June 1944 to July 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, 
which denied a rating in excess of 40 percent for the 
veteran's service connected bilateral hearing loss.  The RO 
issued a notice of the decision in May 2005, and the veteran 
timely filed a Notice of Disagreement (NOD) that same month.  
Subsequently, in December 2005 the RO provided a Statement of 
the Case (SOC), and the veteran timely filed a substantive 
appeal.  The RO provided a Supplemental Statement of the Case 
(SSOC) in January 2006.

The veteran requested a videoconference hearing on this 
matter, which occurred in February 2006 before the 
undersigned Veteran's Law Judge where the veteran presented 
as a witness.  The transcript of the hearing is of record.  

At his videoconference hearing, the veteran appears to have 
indicated that he wishes to pursue a service connection claim 
for tinnitus.  See Hearing Transcript at 5-6, 8-9.  The Board 
refers this matter to the RO for further action. 

With respect to the issue of whether an extraschedular 
evaluation is warranted in the instant case, this aspect of 
the appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision; of the information VA 
failed to provide, no prejudice to the veteran resulted.

2.	The average puretone decibel losses and speech 
discrimination percentages from the April 2005 
audiological examination convert to Roman numeral 
designations of VI and VIII for the right and left ears 
respectively


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 40 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.85, 4.86 & Tables 
VI, VII (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the March 
2005 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, -- F.3d--, 2007 WL 
1427720, *5 (Fed. Cir.) (outlining VCAA notice requirements); 
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The March 2005 letter from the RO satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support his claim, namely, proof that his service connected 
bilateral hearing loss had increased in severity.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination for him to 
assess the current severity of his bilateral hearing loss.  
It also specifically asked the veteran to provide VA with any 
other supporting evidence or information in his possession.  
The Board thus finds that the veteran was effectively 
informed to submit all relevant evidence in his possession, 
and that he received notice of the evidence needed to 
substantiate his claim, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but he was not provided 
with notice of the type of evidence necessary to establish a 
rating or effective date for the rating.  Where such an error 
occurred, the Board must presume that the error was 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders v. Nicholson, -- F.3d --, 2007 WL 
142720, *5, *7, *9, *10 (Fed. Cir.) (recognizing that "VCAA 
notice errors are reviewed under a prejudicial error rule" 
and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, No. 06-7092 (Fed. 
Cir. May 16, 2007).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at *10 ("this opinion 
does not . . . change the rule that reversal resulted the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id.; accord 
Sanders, supra.  "[A]n error is not prejudicial when [it] 
did not affect 'the essential fairness of the 
[adjudication],'" see id., at 121, and non-prejudicial error 
may be proven by a showing that "the purpose of [VCAA] 
notice was not frustrated, e.g., by demonstrating: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the [defective] notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law."  Sanders, supra, at *7; accord Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Accordingly, "there could be no prejudice if the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, supra, at 128.    

In the instant case, notice of the two Dingess elements 
pertaining to effective dates and assignment of disability 
ratings would not have operated to alter the outcome in the 
instant case where evidence establishing entitlement to an 
increased rating, through mechanical application of 
audiological test scores to applicable rating charts, is 
lacking.  Sanders, at *5 (recognizing that "a demonstration 
that the outcome would not have been different in the absence 
of the error would demonstrate that there was no 
prejudice").  In addition, the Board finds it noteworthy 
that the veteran participated in a videoconference hearing in 
February 2006, which afforded him a full and fair opportunity 
to engage in the processing of his claim.  Finally, in his 
December 2005 substantive appeal, the veteran appeared to 
demonstrate actual knowledge of the methods by which VA sets 
disability ratings, claiming that his bilateral hearing loss 
warranted a 50 percent evaluation.  See Dalton, 21 Vet. App. 
at 30.  In view of the foregoing, the Board cannot conclude 
that this defect in notice affected the essential fairness of 
the adjudication, and therefore, the presumption of prejudice 
is rebutted.  Id., at *10.  
          
The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the May 
2005 RO decision that is the subject of this appeal in its 
March 2005 letter.  Accordingly, the RO provided proper VCAA 
notice at the required time.

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive an April 2005 VA examination, which was thorough in 
nature and adequate for the purposes of deciding this claim.  
The Board finds that the medical evidence of record is 
sufficient to resolve this appeal, and the VA has no further 
duty to provide an examination or opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Calculation of Disability Ratings 
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based. 38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Ratings for impairment of auditory acuity are set forth in 38 
C.F.R. § 4.85 through § 4.87, which contain the governing 
provisions, tables and diagnostic codes. As a preliminary 
matter, an evaluation of the degree of hearing impairment 
requires results from an audiological examination, which must 
include a controlled speech discrimination test (Maryland 
CNC) and a puretone auditory test, to be conducted by a 
state-licensed audiologist.  38 C.F.R. § 4.85(a); see 
Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998) (noting 
that disability rating assignments are based on average 
scores of puretone decibel loss and percent of speech 
discrimination); but see 38 C.F.R. §§ 4.85(c), 4.86 
(permitting ratings by using only the pure-tone auditory 
threshold test scores in certain circumstances).  Table VI, 
entitled "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," uses 
calculations from these two tests to determine a Roman 
numeral designation, which represents auditory acuity levels 
ranging from I, indicating essentially normal hearing, to XI, 
signifying profound deafness.  38 C.F.R. § 4.85(b) & Table 
VI.  The horizontal rows in Table VI represent nine 
categories based upon percentage of discrimination in the 
controlled speech discrimination test, whereas the vertical 
columns in Table VI represent nine categories of hearing loss 
based upon the puretone audiometry test.  38 C.F.R. § 4.85(b) 
& Table VI.  The applicable Roman numeral designation in any 
given case is determined by applying these test figures to 
the Table, and locating the designation found at the 
intersection of those two figures.  38 C.F.R. § 4.85(b) & 
Table VI; see Acevedo-Escobar, supra (noting that the Board 
simply must apply the scores provided by the exam to the 
slots in Table VI to calculate the Roman numeral designation 
for hearing loss).

Once a Roman numeral designation from Table VI is attained 
for each ear, the Board looks to Table VII, entitled 
"Percentage Evaluation for Hearing Impairment (Diagnostic 
Code 6100)," to calculate the disability rating.  38 C.F.R. 
§ 4.85(e); see Acevedo-Escobar, 12 Vet. App. at 10.  
Horizontal rows in Table VII represent the ear having better 
hearing, while vertical columns represent the ear with poorer 
hearing. 38 C.F.R. § 4.85(e) & Table VII.  The Board 
determines the Table VII disability rating in a similar 
mechanical fashion as it assesses the Table VI Roman numeral 
designations: It inserts the relevant Roman numeral 
designations gleaned from Table VI into Table VII, and at the 
intersect of these designations, the appropriate disability 
rating appears.  See 38 C.F.R. § 4.85(e) & Table VII; accord 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (stating 
that the Board assigns disability ratings for hearing 
impairment through a mechanical application of the rating 
schedule to the Roman numeral designations allotted after 
audiometric evaluations).

38 C.F.R. § 4.85(c), governing application of another rating 
table, Table VIa, sets forth the Roman numeral designations 
for hearing impairment based solely on the puretone threshold 
average, and not on the Maryland (CNC) speech recognition 
test.  38 C.F.R. § 4.85(c) (entitled "Numeric Designation of 
Hearing Impairment Based Only on Puretone Threshold 
Average").  It provides that "Table VIa will be used when . 
. . indicated under the provisions of § 4.86."  38 C.F.R. § 
4.85(c).  38 C.F.R. § 4.86, in turn, provides that: "(a) 
When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately."  38 C.F.R. § 
4.86(a). Subsection (b) of § 4.86 states that "[w]hen the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately."  38 C.F.R. § 4.86(b).

b. Increased Disability Ratings
Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, the present level of the 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In addition, "[w]here there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating."  38 C.F.R. § 4.7.

c. Standard of Proof 
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists. 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).


III. Analysis
In December 2004 the veteran underwent a VA audiological 
examination, however the examination report does not make 
clear whether the audiologist used the Maryland (CNC) word 
list test, as required by 38 C.F.R. § 4.85(a).  See Acevedo-
Escobar, 12 Vet. App. at 10.  In January 2006, the RO 
inquired of the audiologist who conducted this examination 
whether he or she had used the Maryland (CNC) method, and in 
reply, the audiologist indicated that she or he did not use 
that methodology, but instead had employed the NU-6, word 
list 4A test.  In light of this, the Board finds that it may 
not rely on the testing scores recorded in the December 2004 
examination report, as the testing methods did not conform 
with the requisite methods set forth in applicable 
regulations.  See 38 C.F.R. § 4.85(a).  In addition, the 
Board comments that, as described below, the veteran partook 
in a more recent, April 2005 audiology examination, which 
fully complied with the required testing methods and, as a 
more recent examination, reflects most accurately the current 
nature of the veteran's hearing loss disorder.  See Boggs v. 
West, 11 Vet. App. 334, 344 (1998) ("The Court finds that 
there is a plausible basis in the record supporting the 
Board's conclusion that the more recent medical opinions were 
of greater probative value"); Francisco, 7 Vet. App. 58 
(noting that, in an increased rating case, "the present 
level of disability of is primary concern") (emphasis 
added).         

The veteran's April 2005 VA audiological examination, which 
included a puretone threshold test and a Maryland (CNC) word 
list test, generated the following scores: For the puretone 
threshold test, in the right ear, decibels of 20, 60, 75 and 
80 were reported for frequencies of 1000, 2000, 3000 and 4000 
hertz respectively; in the left ear, decibels of 30, 65, 85 
and 85 were reported at frequencies of 1000, 2000, 3000, and 
4000 hertz respectively.  The average of these puretone 
threshold scores amounted to 58.75 (rounded up to 59) for the 
right ear and 66.25 (rounded down to 66) for the left ear.  
The Maryland (CNC) word list speech recognition test 
demonstrated 64 percent for the right ear and 56 percent for 
the left ear.  In light of the veteran's test scores, the 
Board notes that 38 C.F.R. § 4.86, relating to exceptional 
patterns of hearing impairment, has no application.

Turning to Table VI to determine the Roman numeral 
designations for each ear, application of the right ear 
scores of 59 average puretone threshold and 64 percent speech 
recognition leads to a designation of VI; application of the 
left ear scores of 66 average puretone threshold and 56 
percent speech recognition leads to a designation of VIII.  
Inserting the Roman numeral designations of VI (better ear) 
and VIII (poorer ear) into Table VII yields a disability 
rating of 40 percent.  Accordingly, because the results of 
the April 2005 audiological examination generate a 40 percent 
disability rating, the Board concludes that the veteran is 
not entitled to an increased rating for his bilateral hearing 
loss.  See Lendenmann, 3 Vet. App. at 349.

The Board acknowledges the veteran's objections, as set forth 
during his February 2006 videoconference hearing and December 
2005 substantive appeal, to VA audiological testing 
methodologies as unrepresentative and not reflective of his 
hearing abilities in the "real world."  See Hearing 
Transcript at 2-4.  With respect to the speech recognition 
and other auditory examination scores, the Board notes that 
38 C.F.R. § 4.85(a) renders the puretone threshold and speech 
discrimination tests mandatory for an evaluation of a 
disability rating.  38 C.F.R. § 4.85(a) ("An examination for 
hearing impairment for VA purposes . . . must include a 
controlled speech discrimination test . . . and a puretone 
audiometry test") (Emphasis added).  The Board is bound, 
both by statute and regulation, to follow such provisions.  
See 38 U.S.C.A. § 7104 ("The Board shall be bound in its 
decisions by the regulations of the Department"); 38 C.F.R. 
§ 20.101(a) ("In its decisions, the Board is bound by 
applicable statutes [and] the regulations of the [VA]").  As 
such, the Board has no choice but to follow the directives of 
38 C.F.R. § 4.85(a) and rely on such tests to discern the 
disability rating for the veteran's hearing loss.  See 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.101(a); see also 38 C.F.R. § 
4.85(b)-(e) (expressly employing puretone audiometry test 
results and results from speech discrimination test).  

The same rationale applies with respect to the veteran's 
disagreement with the 40 percent disability rating.  Pursuant 
to the dictates of 38 C.F.R. § 4.85 and Lendenmann, in 
determining this rating, the Board has engaged in, as it 
must, a "mechanical," objective application of the 
numerical data generated from the veteran's audiological 
examination.  See Lendenmann, 3 Vet. App. at 349.  In this 
regard, the Board exercises no discretion, and simply must 
apply the test score numbers to the relevant Tables.  See 38 
C.F.R. § 4.85(b)-(e); accord Lendenmann, supra, at 349.  As 
noted above, the April 2005 VA examination scores 
conclusively led to the 40 percent disability rating, and the 
Board lacks the authority to operate outside the bounds of 
applicable regulatory provisions, including the guidelines 
for the assignment of disability ratings set forth in 38 
C.F.R. § 4.85.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 
20.101(a).  

While the Board empathizes with the veteran's impairment, it 
must conclude, based on the results of mandatory auditory 
tests and the mechanical application of relevant regulations 
by which the Board is bound, that the level of his disability 
does not rise to a schedular rating in excess of 40 percent.  
See 38 C.F.R. § 4.85(b)-(e); see also 38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101(a).


IV. Conclusion 
For the reasons stated above, the Board finds that service 
connection is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  


ORDER

A schedular rating in excess of 40 percent for service-
connected bilateral hearing loss is denied.


REMAND

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record may present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2005).  Specifically, 
as his videoconference hearing, the veteran testified that 
his bilateral hearing loss had interfered significantly with 
his work.  Hearing Transcript at 6-7, 8-9.  

The RO has not fully developed the issue of an extraschedular 
rating for bilateral hearing loss, and the Board notes that 
it may not assign an extraschedular disability rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  Instead, it 
must remand the matter when, as here, the issue is raised by 
the evidence in a claim.  The RO must make the first 
adjudication whether to submit the claim for extraschedular 
rating to a VA officer authorized to award the benefit.  
Floyd v. Brown, 9 Vet. App. 
95 (1996); VAOPGCPREC 6-96 (Aug. 16, 1996).  Thus, specific 
notice to the veteran regarding the standards for 
extraschedular consideration, development of evidence of 
factors warranting extraschedular consideration, and a 
specific determination by the RO as to whether referral to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for consideration of an 
extraschedular evaluation is warranted are necessary.  See 38 
C.F.R. § 3.321(b)(1).

Accordingly, the case is remanded for the following action:

1.  The RO should send the veteran 
the appropriate VCAA notification 
regarding 
the provisions of 38 C.F.R. § 
3.321(b)(1) and the requirements 
for establishing entitlement to an 
extraschedular evaluation for 
bilateral hearing loss disability.  
The RO should advise the veteran to 
present, or identify for VA to 
assist him to secure (and provide 
any necessary releases for), 
evidence of factors that would 
warrant referral of his case for 
extraschedular consideration, to 
include statements from employers 
and co-workers regarding the impact 
of his hearing loss on his 
employment.  The RO 
should afford the veteran ample 
opportunity to respond and complete 
all development suggested by his 
response.  

2.  The RO should then readjudicate 
the matter of whether referral of 
the claim seeking an increased 
rating for bilateral hearing loss 
for extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1) is 
warranted.  Should submission under 
§ 3.321(b) be deemed unwarranted, 
the reasons for this decision 
should be set forth in detail.  The 
RO should issue an appropriate SSOC 
and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, 
for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


